Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 18, 2021

The Court of Appeals hereby passes the following order:

A22A0331. MERIWETHER & THARP, LLC et al. v. JENNIFER VALADE.

      The appellants, in a November 1, 2021 filing, have indicated that they do not
plan to file an appellate brief in this case, because we already decided their claims on
appeal in Case Nos. A21A1010, A21A1011, and A21A1012. Accordingly, appellee
Jennifer Valade’s motion to dismiss the appeal in Case No. A22A0331 is GRANTED,
and the appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/18/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.